DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/04/2020. The application is now in condition for allowance. 

	
Allowable Subject Matter
Claims 1-3, 5-8, 10-11, 14-18, 20-21, and 24-25 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 6 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.




Regarding Claim 1:
The prior art of record does not teach “A solar energy capture, energy conversion and energy storage system including: a mounting structure which supports an embedded conduit which in use receives a working fluid which includes at least one hydro-fluoro-ether; first and second valves are operative to open/close first and/or second ports in at least one fluid pathway leading from the conduit to an electricity generating system and/or to an energy storage system, the working fluid in the generating system passes through a heat exchanger in order to transfer its heat to drive a generator; the energy storage system includes: in combination with an energy management system controls operation of the first and second valves so as to selectively generate electricity or to store heat, the energy management system including a processor adapted to determine what percentage of incident solar energy is converted to electricity for immediate use and what percentage of the incident solar energy is stored in the energy storage system” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 6:
The prior art of record does not teach “A solar energy capture, energy conversion and energy storage system including: a mounting structure which supports an embedded conduit which in use receives a working fluid in combination with including a processor adapted to sense a level of incident solar energy and a level of electricity being generated, so that an amount of energy that is stored is in dependence on available energy and/or expected demand of energy, and to receiver inputs from at least: a local thermometer; a user energy request which indicates how much electrical energy is required; and a means which indicates a level of energy stored” as claimed in claim 6, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Examiner, Art Unit 3746
March 31, 2021